DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sehsah et al., U.S. Patent Publication 2018/0230767, hereinafter referred to as Sehsah.
Regarding Claim 1, Sehsah discloses a method of freeing a stuck pipe in a wellbore, the method comprising:
Determining a stuck point along a drill string comprising the stuck pipe (Paragraphs 0008, 0018);
Activating a pipe freeing tool coupled to the stuck pipe to apply a force to the stuck pipe (tool 100/200 applies a force by extending elements 104/204; Paragraphs 0017-0022), wherein:
The force moves the stuck pipe away from a surface of the wellbore and towards a center of the wellbore (as seen in Figures 3A/4A-C; Paragraphs 0003, 0017-0022);
The pipe freeing tool comprising a plurality of expandable disc elements (104/204; Paragraphs 0017-0022).
	Regarding Claim 2, Sehsah further discloses that activating the pipe freeing tool comprises causing at least one of the expandable disc elements to expand radially outward and encircle the stuck pipe (best seen in the transition between Figures 4A-C).
Regarding Claim 3, Sehsah further discloses that the at least one expandable disc element expands into contact with a surface of the wellbore (Paragraphs 0018-0022).
Regarding Claim 4, Sehsah further discloses deactivating the pipe freeing tool after freeing the stuck pipe, wherein deactivating causes the expandable disc elements to retract into an unexpanded position (Paragraphs 0018-0023).
Regarding Claim 5, Sehsah further discloses that the pipe freeing tool comprises increasing a pressure within the wellbore above a threshold pressure (as part of the pressure sensing being used to determine when to cycle the retractable sleeve; Paragraphs 0007-0009, 0018-0022).
Regarding Claim 8, Sehsah further discloses that activating the pipe freeing tool comprises causing an expandable disc element of the plurality of expandable disc elements positioned along the drill string closest to the stuck point to expand outward and encircle the stuck pipe (in so far as the stuck point owing to formation infiltration is engaged by a blade element expanding to encircle the pipe and free it at that point; Paragraphs 0018-0022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehsah (2018/0230767) in view of Xu et al., U.S. Patent Publication 2015/0000987, hereinafter referred to as Xu.

Regarding Claim 9, Sehsah discloses the limitations presented in Claim 1 as previously discussed.  While Sehsah discloses the engaging arm elements, it does not specify that the elements are made from an expandable metal.
Additionally, Xu teaches the use of a downhole tool which includes stabilizing arms (50) which may be made in a variety of geometries and from a variety of materials including high strength metal (Paragraph 0019).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the generic material of Sehsah to include a high strength metal.  Doing so would merely constitute the substitution of a generic material for one known in the art for use in stabilizer arms, wherein it has been accepted that the selection of a known material based on its suitability (in this case in a downhole tool for arms to engage a wellbore wall) is an obvious design choice (MPEP 2144.07).
 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehsah (2018/0230767) in view of Rodney, U.S. Patent Publication 2015/0337652, hereinafter referred to as Rodney.
Regarding Claim 10, Sehsah discloses the limitations presented in Claim 1 as previously discussed.  While Sehsah discloses the identification of a stuck point as discussed, it does not disclose the determination of such a point includes monitoring weight.
Additionally, Rodney teaches a drilling operation wherein a number of sensors on the string can be used to identify the condition of the drill string, including using weight sensors to determine if the string is sticking (Paragraph 0022).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Sehsah to include a sensor for monitoring weight as a means to determine a sticking condition.  Doing so would merely constitute an additional means of determining that the drill string is sticking known in the art.  It is also noted that Rodney further acknowledges that a wide variety of such sensors may be incorporated into the drill string including other pressure sensors used in conjunction with the weight sensor (Paragraphs 0022, 0043).
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fripp et al., U.S. Patent Publication 2021/0270093, teaches the use of an expanding wellbore wall engagement tool with blade structures for limiting stick slip.
Guidry et al., U.S. Patent Publication 2014/0138969, teaches the use of a stuck tool removal system which includes radially expanding arms to engage the inner wall of a wellbore structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676